DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 2014/0040748 to Lemay et al. (“Lemay”).
As to claims 1, 13 and 22, Lemay discloses a computer system, a method of determining an action request based on user intent, a non-transitory computer readable medium storing executable sequences of instructions [Lemay Abstract, Figs. 1-34, pages 1-24], the computer system [Fig. 28, paragraphs 0073-0075] comprising: a memory [Fig. 28:65, paragraphs 0073-0075]; and at least one processor coupled to the memory [Fig. 28:63, paragraphs 0073-0075]and configured to: recognize one or more intent keywords in text provided by a user [Fig. him” (“him” could be a data point which is identifier to “John Appleseed’s mobile phone:408-555-1212…”), also see Figs. 17-21, paragraphs 0184-0192: “send him a text…”]; obtaining a workspace context associated with the user [Fig. 13, paragraph 0182-0183, also see Figs. 17-21, paragraphs 0184-0192: calendar, location etc.]; and evaluate the one or more data points based on the workspace context [Fig. 13, paragraph 0182-0183, also see Figs. 17-21, paragraphs 0184-0192: names, places, dates… extracted from the current objects(e.g. calendar/location etc.)].
As to claims 2, 14 and 23, Lemay discloses wherein the at least one processor is further configured to identify modifier values in the text, the modifier values associated with the one or more data points, and further configured to evaluate the one or more data points based on the modifier values [Fig. 13, paragraph 0182-0183: “call him” (“him” could be a data point which is modifier value in the text, and identifier to “John Appleseed’s mobile phone:408-555-1212…”), also see Figs. 17-21, paragraphs 0184-0192: “send him a text…”].
As to claims 3, 15 and 24, Lemay discloses wherein the at least one processor is further configured to employ a dictionary of the one or more data points to identify the modifier values in the text, the dictionary comprising links between each of the one or more data points and a dictionary of modifier values associated with the data point [paragraphs 0182-0192: linking 
As to claims 4, 16 and 25, Lemay discloses wherein the at least one processor is further configured to group the one or more data points into containers based on a subject matter associated with the one or more data points, wherein the one or more data points in each of the containers share modifier values [paragraphs 0183, Fig. 14, also see paragraphs 0252-0254].
As to claims 5 and 17, Lemay discloses a microphone [paragraphs 0081, 0126] and wherein the at least one processor is further configured to execute an automatic speech recognition (ASR) engine, the ASR configured to convert a speech signal received through the microphone into the text [paragraphs 0314-0316].
As to claim 6, Lemay discloses a keyboard, and wherein the at least one processor is further configured to receive the text through the keyboard [paragraphs 0081, 0126, 0166].
As to claims 7 and 18, Lemay discloses wherein the workspace context includes one or more of: information associated with co-workers of the user [paragraphs 0194-0195], information associated with physical facilities of the workspace of the user [paragraph 0195], and calendar data associated with the workspace of the user [paragraphs 0191-0195, 0198]
As to claims 8 and 19, Lemay discloses wherein the workspace context is provided by the user, workspace applications employed by the user, a directory service, and/or a database of default values [paragraphs 0191-0195, 0198, 0328].
As to claims 9 and 20, Lemay discloses a user interface configured to present the determined action request to the user, receive confirmation of the determined action request from the user, and/or resolve conflicts that arise from the determined action request based on input from the user [Fig. 14, paragraphs 0183, 0193, 0355, 0412].

As to claims 10 and 21, Lemay discloses wherein the at least one processor is further configured to execute a virtual assistant application, the virtual assistant application configured to execute the determined action request [paragraphs 0182-0192, Figs. 13-21].
As to claim 11, Lemay discloses a network interface, and wherein the virtual assistant application is further configured to communicate, through the network interface, with one or more cloud based entities to facilitate performance of the determined action request [paragraph 0072-0073].
As to claim 12, Lemay discloses wherein the at least one processor is further configured to provide default values for unspecified action steps and unspecified data points [paragraphs 0328, 0351-0352 Figs. 26A-26B, also see Fig. 14, paragraphs 0183, 0193, 0355, 0412].
	
	Conclusion
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2014/0249831 to Gallopyn et al. (Figs. 1, 4a-4h and corresponding paragraphs).
U.S. Patent Application Publication No. 2015/0348551 to Gruber et al. (Figs. 8, 13, 14a, 14b and corresponding paragraphs).
U.S. Patent Application Publication No. 2019/0295544 to Garcia et al. (Figs. 11a, 11b, 12a, 14-15 and corresponding paragraphs).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTIM G SHAH/Primary Examiner, Art Unit 2652